Citation Nr: 1410590	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond June 11, 2011, for the appellant's Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to May 1976.  The appellant is the Veteran's daughter. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from a September 2010 decision of the Muskogee, Oklahoma, Regional Office's Education Center (RO) which denied an extension of the delimiting date for the appellant's DEA benefits under the provisions of 38 U.S.C.A Chapter 35. 


FINDINGS OF FACT

1.  The appellant was granted a eligibility for DEA benefits in December 2008; she was informed that she had 36 months and 12 days of full-time educational benefits to use (making her delimiting date April 23, 2011).  

2.  In January 2011, the appellant's delimiting date was extended to June 11, 2001, so she could complete her then-current school term.  

3.  There is no factual basis upon which to extend the delimiting date for the appellant's DEA benefits beyond June 11, 2011.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond June 11, 2011, for the appellant's DEA benefits under the provisions of 38 U.S.C.A Chapter 35 have not been met.  38 U.S.C.A §§ 3500, 3501, 3510, 3512 (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.3020, 21.3021, 21.3041, 21.3043 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  In this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  In this case, there is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error. 

The appellant asserts that she should be granted an extension of the delimiting date for DEA benefits beyond June 11, 2011.  She notes that she had no contact with the Veteran, her father, since she was an infant.  She was unaware of the benefits until she found him in November 2008 and he told her about them.  Thus, she was unable to use them before December 2008.  

DEA under 38 U.S.C.A Chapter 35 is a program of education or special restorative training that may be authorized for an eligible person, such as veterans who have permanent and total disability ratings and their children if applicable criteria are met.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 21.3020, 21.3021. 

Generally, the basic beginning date for the utilization of DEA benefits by an eligible child of a veteran is either her 18th birthday or the date of her successful completion of secondary schooling and the delimiting (ending) date for such benefits is the eligible child's 26th birthday.  38 U.S.C.A. § 3512 ; 38 C.F.R. § 21.3040 (2013).  In circumstances where a veteran's permanent and total disability rating is assigned after his child reaches the age of 18, but prior to her reaching 26 years of age, the beginning date of eligibility will be the effective date of the permanent and total disability rating or the date of notification to the veteran of such rating, whichever is more advantageous to the child, and ends the earlier of the date the veteran is no longer rated permanently and totally disabled or eight years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2) (2013). 

Under the provisions of 38 C.F.R. § 21.3041(g), an eligible child's delimiting date may be extended to the end of the relevant school term if that date falls within the relevant term.  In certain other cases, the delimiting date may be extended if the eligible child's program of education has been suspended due to conditions determined to be beyond her control as listed at 38 C.F.R. § 21.3043, but not beyond the eligible person's 31st birthday. 

In this case, VA determined that the Veteran was permanently and totally disabled for VA purposes effective November 1996.  The Veteran was informed in writing of the decision in October 1998.  

The appellant is the Veteran's daughter.  She was born in April 1985.  She submitted a claim for DEA benefits in October 2008.  VA granted her eligibility for DEA benefits in December 2008.  VA informed her that she had 36 months and 12 days of full-time educational benefits to use (making her delimiting date April 23, 2011).  In January 2011, under 38 C.F.R. § 21.3041(g), VA extended the delimiting date to June 11, 2001, so she could complete her then-current school term.  

The record does not show, and indeed the Veteran does not contend, that she suspended her program of education due to conditions beyond her control.  Thus, an extension under 38 C.F.R. §§ 21.3041(g) and 21.3043 is not warranted.  

The appellant's argument for the extension is essentially equitable in nature, i.e., that she did not know of her entitlement to Chapter 35 benefits soon enough to take full advantage of them.  The Board, however, is bound by the statutes and regulations discussed above, and is without authority to grant a claim for benefits solely on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; McCay v. Brown, 9 Vet. App. 183, 189 (1996); Darrow v. Derwinski, 2 Vet. App. 303 (1992).

Moreover, the Board notes that courts have held that such contentions as the appellant's regarding her lack of knowledge of her Chapter 35 eligibility are no exception to VA regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  As noted by the Court, the United States Supreme Court has recognized that persons dealing with the United States government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris, 1 Vet. App. at 260.

Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant an extension of the Chapter 35 DEA delimiting date beyond June 11, 2011.  Accordingly, the Board must deny the appellant's claim as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to an extension of the delimiting date beyond June 11, 2011, for the appellant's DEA benefits under the provisions of 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


